UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ABEL MATEO SOLIS et al.,

                    Plaintiffs,           19cv4230 (JGK)

          - against -                     MEMORANDUM OPINION &
                                          ORDER
ZEP LLC et al.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiffs Abel Mateo Solis (“Solis”), Eliseo Chavez

San Juan (“Chavez”), and Jose Ortiz Garcia (“Ortiz”) bring this

collective action under the Fair Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. § 201 et seq., and the New York Labor Law

(“NYLL”), §§ 190 et seq. and 650 et seq., against the entity

defendants ZEP LLC d/b/a Zucchero E Pomodori, 1431 Restaurant,

Inc. d/b/a Zep (collectively “Zep”), and the individual

defendants Eric Alam, Sayem Islam, Sam Sahir, Nozrul Hoque, and

Tarek Alam. The defendants now move to compel arbitration

pursuant to arbitration agreements purportedly entered into

between the plaintiffs and the defendants. In the alternative,

the defendants 1431 Restaurant, Inc. and Tarek Alam move to

dismiss claims brought against them by Chavez and Ortiz pursuant

to Federal Rule of Civil Procedure 12(b)(6).

     On January 24, 2020, the Court held an evidentiary hearing

to resolve questions of fact necessary to decide the motions to
                                  1
compel arbitration. More specifically, the Court directed the

parties to present evidence that would address whether, when, in

what language, and under what circumstances each of the

plaintiffs reviewed and signed the purported arbitration

agreements. Having considered the evidence introduced at the

evidentiary hearing and having assessed the credibility of the

witnesses – the three plaintiffs, the defendant Sayem Islam, and

non-party witness Carlos Quizhbi – the Court denies the motions

to compel arbitration.

         Having denied the motions to compel arbitration, the Court

grants without prejudice the motion to dismiss.

                                                             I.

         The following facts relevant to decide the current motions

are drawn from the Amended Complaint, exhibits and declarations

submitted in this case, and the evidence presented at the

evidentiary hearing.1

                                                             A.

         The plaintiffs are former employees of Zep who were

ostensibly employed as delivery workers, but who were allegedly

1 A t t h e e v i d e n t i a r y h e a r i n g , t h e p a r t i e s w a i v e d t h e i r r i g h t t o a j u r y t r i a l

on the question whether the parties formed valid arbitration agreements.
Therefore, the Court acts as finder of fact on disputed issues concerning the
making of the purported arbitration agreements. See 9 U.S.C. § 4. For
purposes of deciding the motions to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6), the Court accepts the factual allegations in the Amended
Complaint as true, but otherwise does not look outside the four corners of
the Amended Complaint and documents incorporated by reference in the Amended
Complaint. In particular, the Court will not consider the evidence introduced
at the evidentiary hearing when resolving the motion to dismiss.
                                                              2
employed for parts of the regular workday performing non-tipped

duties such as cleaning, preparing cheese and other foods,

cutting bread, and washing dishes. Am. Compl. ¶¶ 1, 4-5.

     The individual defendants, Eric Alam, Tarek Alam, Sayem

Islam, Sam Sahir, and Nozrul Hoque, are alleged to be joint

owners of the defendant entities and to exercise substantial

control over the employment policies of the defendant entities

and the plaintiffs’ former working conditions. Id. at ¶¶ 34-37.

Alternatively, the plaintiffs allege that the individual

defendants constituted a single employer of the plaintiffs. Id.

at ¶ 39. The plaintiffs allege that the individual defendants

operated the defendant entities as alter egos of themselves. Id.

at ¶ 40. The plaintiffs further allege that the two entity

defendants, ZEP LLC and 1431 Restaurant, Inc., maintain their

principal places of business at 1435 Second Avenue, New York,

New York 10021. Id. at ¶¶ 27-28.

     When working at Zep, the plaintiffs allegedly worked in

excess of forty hours per week and without the appropriate

minimum wage, overtime, and spread of hours compensation as

required under the FLSA and the NYLL. Id. at ¶¶ 6-13, 72, 97,

126. The plaintiffs allege that the defendants’ violations of

the FLSA and the NYLL were willful. Id. at ¶¶ 141, 144, 148,

150, 154, 161, 165, 170, 174, 178.

                                   3
                               B.

     According to the defendants, the plaintiffs signed

arbitration agreements that cover the plaintiffs’ FLSA and NYLL

claims in this case. The agreements purport to subject to

mandatory arbitration “all grievances, disputes, claims, or

causes of action (collectively, ‘claims’) that otherwise could

be brought in a federal, state, or local court or agency under

applicable federal, state, or local laws, arising out of or

relating to Employee’s employment with the Employer and the

termination thereof, including claims Employee may have against

the employer or against its officers, directors, supervisors,

managers, employees, or agents in their capacity as such or

otherwise, or that the Employer may have against Employee.” Dkt.

No. 41, Exs. B-D. As relevant, the arbitration agreements

purport to apply to “claims for violation of any federal, state,

local or other governmental law, statute, regulation, or

ordinance, including, . . . the Fair Labor Standards Act, as

amended, . . . [and] the New York Labor Law[.]” Id. The

agreements also state that “[t]he Arbitrator, and not any

federal, state, or local court or agency, shall have exclusive

authority to resolve any dispute relating to the enforceability

or formation of this Agreement and the arbitrability of dispute

between the parties.” Id.

                                4
     These agreements were provided to the plaintiffs in English

without Spanish translations. Tr. 30. One of Zep’s putative

owners, Sayem Islam, testified that he believed that all the

plaintiffs understood some English, although not completely

fluent, and he also testified that the plaintiffs were able to

read and understand some English that allowed them to carry out

deliveries for the restaurant. Tr. 30-31. Islam testified it was

the usual practice to provide the agreements to the employees to

be signed in the kitchen of the restaurant every January. Tr.

24, 32.

                               1.

      The plaintiff Abel Mateo Solis was employed by the

defendants, ostensibly as a delivery worker, from approximately

2008 until on or about April 2019. Am. Compl. ¶ 46.

     A purported arbitration agreement exists between Solis and

the defendants dated January 1, 2016 that appears to bear the

signatures of Solis and Sayem Islam. Dkt. No. 41, Ex. B. Islam

testified that Solis signed the document along with other

employees while in the Zep kitchen. Tr. 8-9. Carlos Quizhbi, who

was employed by Zep as a chef, testified that Solis signed the

agreement in the kitchen and that although Quizhbi “didn’t see

[Solis] signed that, but he does. Everybody does.” Tr. 37. Solis

stated in a sworn affidavit and at the evidentiary hearing that

                                5
he had never signed the arbitration agreement and that the first

time he ever saw the document was when his lawyer showed it to

him during this litigation. Dkt. No. 31-2; Tr. 50. Solis

testified credibly that his native language is Spanish, that he

only speaks a little English and cannot read or write in

English. Tr. 43.

                               2.

     The plaintiff Jose Ortiz Garcia was employed by the

defendants from approximately November 2016 until April 28,

2019, ostensibly as a delivery worker. Am. Compl. ¶ 100.

     A purported arbitration agreement exists dated February 1,

2018 that appears to bear the signatures of Ortiz and Islam.

Dkt. No. 41, Ex. C. Islam testified that Ortiz did not ask any

questions when he signed the agreement, and Islam stated that

Ortiz was given an opportunity to take the agreement home with

him. Tr. 13-14. On cross examination, Islam initially testified

that Ortiz had signed the document “one or two weeks” after he

began his employment and that he always provides the agreements

to be signed in January. Tr. 24-25. When Islam was asked why the

date of the arbitration agreement on February 1, 2018 appeared

to be over one year after Ortiz began work in November 2016,

Islam simply denied that Ortiz had signed two years after he

began work. Tr. 25. When asked how the agreement was presented

                                6
to Ortiz and if he was present when Ortiz signed the agreement,

Quizhbi testified that “[e]verybody get the paper. Everybody

sign at the same time. Sometimes I told them, if you don’t

understand, take it and bring it when it’s ready. That’s what I

say all the time.” Tr. 39. With respect to the purported

arbitration agreements, Quizhbi testified, “I’m not exactly sure

what this is.” Tr. 40.

     Ortiz testified that he never signed the agreement while

working at Zep and that his signature appeared on the

arbitration agreement “because they would always make you sign a

blank page. It does look a lot like my signature, but it is not

a document that I signed.” Tr. 75, 83. Ortiz testified credibly

that his native language is Spanish, that he speaks only a

little English, and that he cannot read or write in English. Tr.

74-75.

                               3.

     The plaintiff Eliseo Chavez San Juan was employed by the

defendants, ostensibly as a delivery worker, from approximately

September 2018 until around May 6, 2019. Am. Compl. ¶ 73.

     A purported arbitration agreement exists dated January 1,

2019 that appears to bear the signatures of Chavez and Islam.

Dkt. No. 41, Ex. D. Islam testified that Chavez signed the

agreement and Islam testified that Quizhbi witnessed Chavez

                                7
signing the agreement. Tr. 16. Islam testified that he did not

personally see Chavez sign the agreement because he was in the

main room of the restaurant at the time and Chavez was in the

kitchen. Tr. 22. Quizhbi testified that he does not remember

Chavez signing the agreement and that he did not “know [Chavez]

much because he worked only a few months with us. So I don’t

know about this guy much.” Tr. 39.

     Chavez testified credibly that he does not know how to read

or write in English, and only understands a few words of spoken

English. Tr. 59. Chavez testified that he signed a document that

“had some written paragraphs, but I do not know what it was

about” one or two weeks after he left work, which was in May

2019. Tr. 60, 73. Chavez further testified that he was told to

sign the document because he “was not going to work there any

more and for me to be able to receive my last paycheck.” Tr. 70.

He testified that a server at the restaurant gave him the

document and that he signed the document in order to receive his

final check from the server. Tr. 70-71.

                               II.

     A court considering whether to compel arbitration pursuant

to a purported arbitration agreement must decide “(1) whether

there exists a valid agreement to arbitrate at all under the

contract in question and if so, (2) whether the particular

                                8
dispute sought to be arbitrated falls within the scope of the

arbitration agreement.” Hartford Accident & Indemn. Co. v. Swiss

Reinsurance Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001)

(internal quotation marks and alteration omitted). The question

whether parties have contractually bound themselves to arbitrate

a particular dispute involves an “interpretation of state law.”

Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 26 (2d Cir.

2002) (Sotomayor, J.). Although parties may delegate to the

arbitrator questions of arbitrability when they “clearly and

unmistakably” agree to do so, “parties may not delegate to the

arbitrator the fundamental question of whether they formed the

agreement to arbitrate in the first place.” Doctor’s Assocs.,

Inc. v. Alemayehu, 934 F.3d 245, 251 (2d Cir. 2019) (citing

Granite Rock Co. v. Int’l Bhd. Of Teamsters, 51 U.S. 287, 299-

301 (2010)).

     “Under New York law, the party seeking arbitration bears

the burden of proving that a valid arbitration agreement exists,

but need only prove the existence of a valid arbitration

agreement by a preponderance of the evidence[.]” Kutluca v. PQ

New York Inc., 266 F. Supp. 3d 691, 700-01 (S.D.N.Y. 2017)

(internal citation omitted). Thus, the party seeking arbitration

must prove by a preponderance of the evidence that all the

elements necessary to form a valid contract are met, namely

                                9
“offer, acceptance, consideration, mutual assent and intent to

be bound.” Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 427

(2d Cir. 2004) (internal quotation marks omitted). “Mutual

assent requires, in turn, a meeting of the minds of the parties,

and if there is no meeting of the minds on all essential terms,

there is no contract.” Prince of Peace Enters., Inc. v. Top

Quality Food Mkt., 760 F. Supp. 2d 384, 397 (S.D.N.Y. 2011)

(quotation marks omitted).

     In general, “a party will not be excused from his failure

to read and understand the contents” of a contract and thus

someone “who signs a document without any valid excuse for

having failed to read it is conclusively bound by its terms.”

Shklovskiy v. Khan, 709 N.Y.S.2d 208, 209 (App. Div. 2000). “A

person who is illiterate in the English language is not

automatically excused from complying with the terms of a

contract simply because he or she could not read it. Such

persons must make a reasonable effort to have the contract read

to them.” Holcomb v. TWR Express, Inc., 782 N.Y.S.2d 840, 842

(App. Div. 2004); see also Ragone v. Atl. Video at Manhattan

Ctr., 595 F.3d 115, 122 (2d Cir. 2010) (“New York courts have

repeatedly ruled that even the fact that a prospective employee

possessed an imperfect grasp of the English language will not

relieve the employee of making a reasonable effort to have the

                               10
document explained to him.”); Long v. Amway Corp., 306 F. Supp.

3d 601, 609 (S.D.N.Y. 2018); Shklovskiy, 709 N.Y.S.2d at 209.

But “if the signer is illiterate, or blind, or ignorant of the

alien language of the writing, and the contents thereof are

misread or misrepresented to him by the other party, or even by

a stranger, unless the signer be negligent, the writing is

void.” Pimpinello v. Swift & Co., 170 N.E. 530, 531 (N.Y. 1930).2

          Pimpinello carves out a narrow exception to the principle

that a party is normally bound by a contract that he or she has

signed. The party will not be bound by a contract not written in

a language in which the party is literate for lack of a meeting

of the minds if the party, by no fault of his own, either had

the contract misrepresented or the party did not have an

opportunity to have the contract translated.




2 I t i s n o t e n t i r e l y c l e a r u p o n w h i c h d o c t r i n a l b a s e s t h e p r i n c i p l e a n n o u n c e d

in Pimpinello rests. There is some support for interpreting the principle
announced in Pimpinello as a principle involving fraud, either in the factum
or in the inducement. See Tatar v. Elite Gold, Inc., No. 01-cv-2433, 2002 WL
2031605, at *4 (S.D.N.Y. Sept. 5, 2002); Cont’l Airlines, Inc. v. Lelakis,
943 F. Supp. 300, 305 (S.D.N.Y. 1996), aff’d, 129 F.3d 113 (2d Cir. 1997).
Other authority indicates that the principle underlying Pimpinello is the
requirement that there be a meeting of the minds in contract formation. See
Galeana v. Mahasan Inc., No. 14-cv-3625, 2019 WL 3024588, at *3 (S.D.N.Y.
July 11, 2019). Other authority suggests that it derives from the doctrines
of unconscionability and fraud. See Victorio v. Sammy’s Fishbox Realty Co.,
No. 14-cv-8678, 2015 WL 2152703 at *11 (S.D.N.Y. May 6, 2015). Most
persuasive in this case is the authority that discusses Pimpinello in terms
of meeting of the minds, because the allegations in this case more properly
concern the question whether there was “a manifestation of mutual assent
sufficiently definite to assure that the parties are truly in agreement with
respect to all material terms.” Robison v. Sweeney, 753 N.Y.S.2d 583, 586
(App. Div. 2003) (internal quotation marks omitted).

                                                                11
     The motions to compel each plaintiff to arbitrate his

claims will be addressed in turn.

                                A.

     The evidence is equivocal as to whether Solis ever saw and

signed the purported arbitration agreement. His signature

appears on the final page of the arbitration agreement which

contains no other substantial provisions. On the other hand,

Solis denied having signed such an agreement in his testimony

and in his sworn affidavit. Moreover, the testimony of Islam and

Quizhbi about when and if Solis signed the agreement was vague

and general. When asked when Solis signed the agreement, Quizhbi

testified, in substance, that he knew Solis signed the agreement

because, as a matter of course, every employee signed the

agreement. Tr. 37.

     Assuming that Solis did in fact sign the arbitration

agreement and that the signature page was not later attached to

the arbitration agreement, it is plain that he signed the

arbitration agreement under circumstances that were sufficiently

rushed in the kitchen amidst other employees that he did not

recall the specifics.

     The circumstances under which Solis signed the purported

arbitration agreement, even under the defendants’

representations, shows that the defendants have failed to

                                12
demonstrate by a preponderance of the evidence that there was a

meeting of the minds under Pimpinello. The evidence shows that

Solis is illiterate in English. Islam’s testimony that Solis

understood English was not credible.

     Because Solis did not understand the contents of the

document he signed, he cannot be bound by the arbitration

agreement unless he had a meaningful opportunity to have the

document translated. But the evidence shows that Solis was

effectively made to sign the agreement in the kitchen when it

was presented by Quizhbi, the chef. These circumstances did not

give Solis a meaningful opportunity to take the document home

with him to have it translated. Cf. Gillman v. Chase Manhattan

Bank, N.A., 534 N.E.2d 824, 828 (N.Y. 1988) (“The procedural

element of unconscionability requires an examination of the

contract formation process and the alleged lack of meaningful

choice. The focus is on the size and commercial setting of the

transaction, whether deceptive or high-pressured tactics were

employed, the use of fine print in the contract, the experience

and education of the party claiming unconscionability, and

whether there was disparity in bargaining power.”) (citation

omitted). In the kitchen, Quizhbi was the person made available

to answer employees’ questions about the agreement (Tr. 40), but




                               13
at the evidentiary hearing Quizhbi himself could not explain

what the agreement was. Id.

     Taken as a whole the evidence shows that the defendants

exploited the close relationship between employer and employee

as well as Solis’s lack of English literacy to place Solis in a

situation in which he would sign the arbitration agreement on

the spot without a meaningful opportunity to have the agreement

translated. See Loiacono v. Loiacono, 589 N.Y.S.2d 560, 560

(App. Div. 1992) (setting aside a conveyance in which children

exploited a confidential relationship with their non-English

speaking mother who had signed papers purporting to convey real

property); First Nat’l Bank v. Wright, 202 N.Y.S. 774, 780 (App.

Div. 1924) (discussing the equitable principle that the acts and

contracts of persons who are of weak understanding are void in

“all cases where the relation between the parties gives one a

controlling influence over the other.”), aff’d, 148 N.E. 704

(N.Y. 1925). The defendants testified that employees were always

given the opportunity to take the agreements home with them

before signing them, but this post hoc boilerplate testimony is

not credible and at the evidentiary hearing the defendants did

not point to any specific facts that would tend to show that the

plaintiffs had a meaningful opportunity to have the documents




                               14
translated such that the agreements would be properly formed

under Pimpinello.

     The circumstances under which Solis signed the agreement

distinguish this case from other cases in which courts have

enforced agreements notwithstanding allegations that signatories

were unable to read the language in which the agreement was

written. In Lelakis, the court enforced a guaranty agreement

notwithstanding such an allegation, largely because the

signatory “knew he was signing a document that imposed some

financial liability on him,” and the signatory “had several days

between the negotiation of the guaranty and signing it.” 943 F.

Supp. at 306-07. In Galeana, the court enforced arbitration

agreements between non-English speaking employees and their

employer because the court found that the employees had in fact

signed the agreements and there were no allegations that the

employees were pressured in any way. 2019 WL 3024588, at *6.

Finally, in Sammy’s Fishbox, the court enforced arbitration

agreements between non-English speaking employees and their

employer after analyzing the claims under theories of

unconscionability and fraud and also found, importantly, that

the ”Plaintiffs are capable of conversing in English to a

limited extent.” 2015 WL 2152703, at *11-15. However, there is

no requirement in Pimpinello and its progeny that the party

                               15
seeking to avoid enforcement of the contract meet the high

standards of unconscionability or fraud. The inquiry, instead,

is into whether there is a meeting of the minds. Moreover, the

plaintiffs in this case, did not have a reasonable opportunity

to make an effort to have the agreements translated into

English, a fact that the court in Sammy’s Fishbox found

meaningful. Id. at *15.

     Because Solis was illiterate in English and under the

circumstances did not have a meaningful opportunity to have the

purported agreement to arbitrate translated into Spanish, a

valid agreement to arbitrate was not formed and the motion to

compel Solis to arbitrate his claims is denied.

                               B.

     As in Solis’s case, the signature page of the purported

arbitration agreement between the defendants and Ortiz contains

no other part of the arbitration agreement. Ortiz further

testified that he was required to sign a blank page and that he

did not sign the arbitration agreement. Assuming that Ortiz did

sign the arbitration agreement, the defendants failed to show by

a preponderance of the evidence that Ortiz did so under

circumstances that showed there was a meeting of the minds with

respect to that agreement. Quizhbi could not recall the specific

circumstances in which Ortiz signed the agreement, but rather

                               16
Quizhbi merely repeated his boilerplate testimony that Ortiz,

like all employees, signed the agreement in the restaurant

kitchen and that Ortiz had the opportunity to take the agreement

home with him to be translated. Tr. 39. That testimony about

Ortiz’s ability to take the agreement home was not credible.

     Ortiz, like Solis, is illiterate in English. The evidence

shows that, like Solis, Ortiz was made to sign the purported

arbitration agreement under circumstances in which he had no

meaningful opportunity to have the document translated into

Spanish.

     The purported arbitration agreement is therefore not

enforceable and the motion to compel Ortiz to arbitrate his

claims is denied.

                               C.

     The circumstances under which Chavez signed the purported

agreement were somewhat different. Although Chavez denied, at

various times, that he had signed the purported arbitration

agreement, he credibly testified that he signed some document,

but only after his employment ended and that he did not recall

the contents of the document. Indeed, Chavez recalled signing a

document after his employment ended when he came into the

restaurant and signed a document in exchange for receiving his

last paycheck, which was being held by a server.

                               17
      The circumstances surrounding Chavez’s signing of the

agreement are insufficient to find by a preponderance of the

evidence that the agreement is enforceable because the evidence

indicates that Chavez, who was illiterate in English, had no

meaningful opportunity to have the purported agreement

translated into Spanish. Rather, he was made to sign the

agreement in exchange for receiving his last paycheck and there

is no indication that anyone explained to him what he was

signing or gave Chavez any indication of the kind of agreement

he was signing. The purported arbitration agreement is invalid

and the motion to compel Chavez to arbitrate his claims in this

case is denied.3

                                    III.

      Because the motions to compel arbitration are denied, the

Court must decide the motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6).

3 Chavez argues that his arbitration agreement is unenforceable for the
additional reason that there was no consideration because he signed the
document after his employment ended and in exchange for his last paycheck
that was due to him in any event. See Stern v. Espeed, Inc., No. 06-cv-958,
2006 WL 2741635, at *2 (S.D.N.Y. Sept. 22, 2006); Fafoutis v. Lyons, 540
N.Y.S.2d 20, 21 (App. Div. 1989) (“A promise to comply with a pre-existing
legal duty is not adequate consideration upon which a valid contract may be
based.”). On the other hand, in certain circumstances, courts have found that
mutual promises to arbitrate claims by themselves provide consideration to
enforce an agreement to arbitrate. See Marciano v. DCH Auto Grp., 14 F. Supp.
3d 322, 337 (S.D.N.Y. 2014) (collecting cases). It is unnecessary to decide
whether the exchange of promises in the arbitration agreement is sufficient
consideration because the purported agreement is unenforceable for the
reasons explained above.

                                      18
                               A.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     Although the Court should construe the factual allegations

in the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. at

678. When presented with a motion to dismiss pursuant to Rule

12(b)(6), the Court may consider documents that are referenced

                               19
in the complaint, documents that the plaintiff relied on in

bringing suit and that are either in the plaintiff’s possession

or that the plaintiff knew of when bringing suit, or matters of

which judicial notice may be taken. See Chambers v. Time Warner,

Inc., 282 F.3d 147, 153 (2d Cir. 2002).

                               B.

     The basis of the defendants’ motion to dismiss is narrow.

The defendants do not argue that the plaintiffs have failed to

plead sufficiently that at least some of the defendants may be

liable for violations of the FLSA and the NYLL. Rather, the

motion to dismiss is brought only by the defendants 1431

Restaurant, Inc. and Tarek Alam against two of the plaintiffs,

Ortiz and Chavez, on the grounds that Ortiz and Chavez have not

alleged sufficiently that 1431 Restaurant, Inc. and Tarek Alam

exerted operational control over Ortiz and Chavez sufficient to

make them liable to Ortiz and Chavez under the FLSA and the

NYLL. The defendants further argue that the FLSA claims brought

by Ortiz and Chavez are time-barred to the extent they seek to

impose liability on the defendants for actions that occurred

outside the statute of limitations period for FLSA claims.




                               20
                                        1.

      Tarek Alam moves to dismiss the claims brought by Ortiz and

Chavez on the ground that they have not alleged sufficiently

that Tarek Alam was their “employer.”

      The FLSA defines “employer” as “any person acting directly

or indirectly in the interest of an employer in relation to an

employee.” 29 U.S.C. § 203(d).      4   “An individual may simultaneously

have multiple ‘employers’ for the purposes of the FLSA, in which

case, ‘all joint employers are responsible, both individually

and jointly, for compliance with all the applicable provisions

of the [FLSA].’” Vasto v. Credico (USA) LLC, No. 15-cv-9298,

2016 WL 4147241, at *4 (S.D.N.Y. Aug. 3, 2016) (quoting 29

C.F.R. § 791.2(a)). Courts determine whether someone is an

employer by applying the “economic reality” test in which the

Court looks at the four factors laid out in Carter v. Dutchess

Community College, 735 F.2d 8, 12 (2d Cir. 1984) – “whether the

alleged employer (1) had the power to hire and fire the

employees, (2) supervised and controlled employee work schedules

or conditions of employment, (3) determined the rate and method

of payment, and (4) maintained employment records” – as well as
4 Courts interpret “employer” under the NYLL in the same way they interpret
“employer” in the FLSA. See Copantitla v. Fiskardo Estiatorio, Inc., 788 F.
Supp. 2d 253, 308 n.21 (S.D.N.Y. 2011) (collecting cases). Therefore, the
test used to determine whether someone is an employer under the NYLL is the
same as under the FLSA and the Court need not discuss the NYLL separately for
purposes of this motion.

                                        21
two additional factors – the operational control exerted over

employment and the individual’s potential power, even if not

exercised, over the employees. Vasto, 2016 WL 4147241, at *4-5.

     In the Amended Complaint, the plaintiffs allege that Tarek

Alam “is sued individually in his capacity as owner, officer,

and/or agent of Defendant Corporations. Defendant Tarek Alam

possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporation, and controls

significant functions of Defendant Corporations. He determines

the wages and compensation of the employees of Defendants,

including Plaintiffs, establishes the schedules of the

employees, maintains employee records, and has the authority to

hire and fire employees.” Am. Compl. ¶ 30. Elsewhere in the

Amended Complaint, the plaintiffs repeat the allegation that

Tarek Alam possesses an ownership interest in and controls

significant functions of the defendant corporations (id. at

¶ 35) and that he operated the defendant corporations as an

alter ego of himself (id. at ¶ 40).

     The Amended Complaint contains no specific factual

allegations about Tarek Alam from which it could be inferred

that Alam had the power to hire or fire employees, supervise or

control the work schedules of the employees, determine rates of

pay, maintain employment records, or otherwise exercise

                               22
operational control over the workplace. The Amended Complaint

simply recites in conclusory fashion the statutory factors. See

Vasto, 2016 WL 4147241, at *6-7 (discussing the sufficiency of

allegations that merely plead the economic reality factors on

information and belief); Bravo v. Eastpoint Int’l, No. 99-cv-

9474, 2001 WL 314622, at *2 (S.D.N.Y. Mar. 30, 2001) (finding

that conclusory allegations that an individual “is the principle

[sic] owner and chairperson” of an entity is insufficient to

establish that that individual meets the economic reality test).

     Therefore, Tarek Alam’s motion to dismiss claims brought

against him by Ortiz and Chavez is granted without prejudice.

                                  2.

     1431 Restaurant, Inc. moves to dismiss claims brought

against it by Chavez and Ortiz.

     Under the FLSA, multiple corporate entities can be liable

on “a joint employer theory based on the theory that they

operate as a single enterprise with significant interrelation of

operations.” Apolinar v. R.J. 49 Rest., LLC, No. 15-cv-8655,

2016 WL 2903278, at *4 (S.D.N.Y. May 18, 2016). Pursuant to the

single integrated enterprise test used to determine whether

multiple entities should be treated as a single employer,

“courts consider (1) interrelation of operations, (2)

centralized control of labor relations, (3) common management,

                                  23
and (4) common ownership or financial control.” Id. (quoting

Juarez v. 449 Rest., Inc., 29 F. Supp. 3d 363, 367 (S.D.N.Y.

2014)).

     The allegations by Ortiz and Chavez with respect to 1431

Restaurant, Inc.’s status as a joint employer are conclusory and

therefore insufficient to hold 1431 Restaurant, Inc. liable as a

joint employer. The plaintiffs state, without any specific

factual allegations, that the individual defendants “operated

the restaurant as a joint or unified enterprise,” (Am. Compl.

¶ 3), that the “[d]efendants are associated and joint

employers,” (Id. at ¶ 36), and that the “[d]efendants jointly

employed Plaintiffs (and all similarly situated employees) and

are Plaintiffs’ (and all similarly situated employees’)

employers,” (Id. at ¶ 38). These conclusory allegations are

insufficient to hold 1431 Restaurant, Inc. liable as part of a

single integrated enterprise because the Amended Complaint lacks

any factual allegations that support the conclusions that 1431

Restaurant, Inc. and ZEP LLC had an interrelation of operations,

centralized control of labor relations, common management, or

common ownership and financial control over operations. See

Lopez v. Acme Am. Envt’l Co., Inc., No. 12-cv-511, 2012 WL

6062501, at *4 (S.D.N.Y. Dec. 6, 2012) (“Allegations of common

ownership and common purpose, without more, do not answer the

                               24
fundamental question of whether each corporate entity controlled

Plaintiffs as employees.”).

      Therefore, the motion of 1431 Restaurant, Inc. to dismiss

claims brought by Ortiz and Chavez is granted without prejudice.

                                      3.

      The defendants also seek to dismiss some of the FLSA claims

on the ground that the relief sought includes claims outside the

statute of limitations. FLSA claims are governed by a two-year

statute of limitations unless the violations of the FLSA are

willful, in which case the statute of limitations is three

years. See 29 U.S.C. § 255(a).5 Whether a violation of the FLSA

is willful is a fact-intensive inquiry not generally capable of

being resolved on a motion to dismiss, and therefore plaintiffs

may allege willfulness in general terms to avail themselves of

the FLSA’s three-year statute of limitations. See Chime v. Peak

Sec. Plus, Inc., 137 F. Supp. 3d 183, 191-92 (E.D.N.Y. 2015)

(collecting cases).

      The plaintiffs filed the complaint in this case on May 9,

2019, and thus the defendants will be liable for violations of


5 Claims under the NYLL are governed by a six-year statute of limitations.
N.Y. Lab. Law § 198(3). The defendants do not argue that dismissal is
warranted of NYLL claims, on statute of limitations or other grounds, except
that the defendants argue that the Court should not retain supplemental
jurisdiction of the NYLL claims if it dismisses the FLSA claims as time-
barred. Because the FLSA claims are not time-barred, as explained below, the
Court will continue to retain jurisdiction over the state law claims.

                                      25
the FLSA that occurred after May 9, 2016 if the violations were

willful, and after May 9, 2017 if not. See 29 U.S.C. § 256;

Colella v. City of New York, 986 F. Supp. 2d 320, 335-36

(S.D.N.Y. 2013). The plaintiffs have alleged generally that the

defendants’ violations were willful, which is sufficient at the

motion to dismiss stage to avail themselves of the three-year

statute of limitations. Therefore, the plaintiffs have alleged

sufficiently that the defendants are liable for FLSA violations

that occurred after May 9, 2016.

     The defendants do not argue that all of the plaintiffs’

FLSA claims are time-barred. Indeed, the plaintiffs allege

sufficiently that all three worked for the defendants sometime

within the statute of limitations period. Rather, the defendants

argue that the three-year statute of limitations warrants

dismissal of Tarek Alam and 1431 Restaurant, Inc. from this

case, because Tarek Alam cased to be the plaintiffs’ employer

after March 3, 2015 and 1431 Restaurant, Inc. ceased to operate

after 2015.

     If the plaintiffs had alleged sufficiently that Tarek Alam

and 1431 Restaurant, Inc. acted as employers of Chavez and Ortiz

at some time, the Court would be unable to determine on this

motion to dismiss based on the pleadings when precisely Tarek

Alam and 1431 Restaurant, Inc. cased to be involved in the

                                   26
employment of Chavez and Ortiz. See Fargas v. Cincinnati Mach.,

LLC, 986 F. Supp. 2d 420, 427 (S.D.N.Y. 2013) (discussing the

difficulties of resolving a motion to dismiss on statute of

limitations grounds when information necessary to resolve that

issue does not appear on the face of the complaint). However, as

explained above, the Court dismissed claims brought by Chavez

and Ortiz against Tarek Alam and 1431 Restaurant, Inc. on the

ground that the plaintiffs have not alleged adequately that

Tarek Alam and 1431 Restaurant, Inc. were employers of Chavez

and Ortiz within the meaning of the FLSA. Because the plaintiffs

have failed to plead sufficiently that Tarek Alam and 1431

Restaurant, Inc. were employers of Chavez and Ortiz within the

meaning of the FLSA, the plaintiffs have necessarily failed to

plead sufficiently that Tarek Alam and 1431 Restaurant, Inc.

were involved in the employment of Chavez and Ortiz within the

statute of limitations period.

     Therefore, the motion to dismiss filed by Tarek Alam and

1431 Restaurant, Inc. on the ground that they did not operate as

the employers of Chavez and Ortiz within the statute of

limitations period is granted without prejudice.

                           CONCLUSION

     The Court has considered the arguments of the parties. To

the extent not discussed, they are either moot or without merit.

                                 27
The motions to compel arbitration are denied. The motion to

dismiss is granted without prejudice as discussed above. The

Clerk is directed to close Docket Nos. 26 and 36.

SO ORDERED.

Dated:    New York, New York
          March 24, 2020       _____/s/ John G. Koeltl   _______
                                          John G. Koeltl
                                   United States District Judge




                               28
